Citation Nr: 0927572	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic disorder and an anxiety disorder, 
not otherwise specified.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had active service October 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

This claim was previously before the Board in May 2007, at 
which time the claim was remanded for additional development.  
All requested development has been conducted and the claim 
has been returned to the Board for adjudication.



FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has a diagnosis of PTSD which conforms with DSM-IV.  

2.  The competent and probative evidence of record is in 
approximate balance as to whether the Veteran currently has 
an anxiety disorder which is related to an incident or event 
in active military service.  



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, an anxiety 
disorder, not otherwise specified, was incurred as a result 
of active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, 

finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), 
which provides that, in conducting review of decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  The Supreme Court in essence held that - except for 
cases in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in July 2004 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
June 2007 that informed him of how disability ratings and 
effective dates are assigned.  Moreover, the Veteran has not 
identified any evidence which he would have submitted if 
notice pursuant to Dingess, supra, had been provided earlier, 
nor has he demonstrated any prejudicial or harmful error in 
VCAA notice, and any presumption of error as to the first 
element of VCAA notice has been rebutted in this case.  See 
Shinseki v. Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from February 2003 to 
October 2004, and the Veteran was afforded a VA examination 
in May 2009.  Significantly, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the 

Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

The Veteran has asserted that service connection is warranted 
because he currently has a psychiatric disorder, specifically 
identified as PTSD, which is related to numerous traumatic 
experiences to which he contends he was exposed during 
military service.  

In general, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
during active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2008).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or 

the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DSM-IV, the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  


The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The Veteran has identified several in-service stressful 
events, to which he believes his current psychiatric disorder 
is related.  He reports that, in approximately 1969, his 
ship, the USS Ashtabula, began to roll and his friend, R.C., 
who had been waiting on an elevator, fell down the elevator 
shaft three decks.  The Veteran says R.C. was severely 
injured and was transported to a hospital ship, but the 
Veteran was never informed of whether R.C. survived.  The 
Veteran also recalls an incident when a typhoon struck while 
they were at sea and he observed several shipmates become 
trapped by shipping pallets that were being shifted by the 
rocking of the boat.  He has also reported witnessing a 
helicopter crash and burn and experiencing intense fear while 
refueling other ships, because some ships would break away 
during heavy weather and spray the ship and crew with high 
octane fuel.  

Review of the record discloses that the Veteran was diagnosed 
with PTSD in October 2004.  At that time, he outlined his in-
service stressors and reported that he had been re-
experiencing traumatic events since service.  The examining 
physician diagnosed PTSD, and subsequent testing confirmed 
the diagnosis.  See VA outpatient treatment records dated 
October 2004.  The Board finds, however, that the diagnosis 
rendered in October 2004 does not conform to DMV-IV, because 
the examining physician did not identify which, if any, of 
the Veteran's current symptoms are related to his in-service 
stressors.  While the Veteran reported re-experiencing 
traumatic events since service, in general, neither he nor 
the examining physician reported specific symptoms which show 
that he re-experiences the traumatic in-service events.  
Therefore, the October 2004 diagnosis is not considered a 
valid diagnosis, due to its failure to conform to the 
criteria required by DSM-IV.  See 38 C.F.R. § 4.125(a).  

More recently, the Veteran was afforded a VA examination in 
May 2009 to determine whether he currently has a psychiatric 
disorder, to include PTSD, which is related to his service in 
the Navy.  The VA examiner reviewed the claims file, the 
Veteran's DD Form 214, and his electronic medical records, 
noting his psychiatric history, and interviewed and examined 
the Veteran.  After evaluating the Veteran, the examiner 
opined that the Veteran does not meet the criteria for PTSD.  
In this regard, the examination report reflects that, while 
the Veteran reported symptoms consistent with re-experiencing 
traumatic events and increased arousal, he did not describe 
or manifest symptoms consistent with persistent avoidance of 
stimuli associated with the trauma, as required by DSM-IV.  
As a result, a diagnosis of PTSD was not rendered.  

Nevertheless, the May 2009 VA examiner diagnosed the Veteran 
with an anxiety disorder, NOS (not otherwise specified), and 
opined that it is more likely than not that the Veteran's 
anxiety began in service or within the first post-service 
year.  In making this determination, the VA examiner noted 
the difficulty in determining whether the Veteran's anxiety 
started during service, but he noted the Veteran witnessed 
tragic incidents in service, drank heavily when on shore 
leave, and continued to have a drinking problem until he quit 
in 1992.  The examiner noted that it is reasonable to assume 
the Veteran was self-medicating for anxiety and that his 
anxiety likely continued even after he stopped drinking, 
primarily manifested by poor sleep, bad dreams, and avoiding 
crowds.  

In evaluating this claim, the Board considers the diagnosis 
and opinion rendered by the May 2009 VA examiner to be the 
most competent and probative evidence of record, as the 
findings are based upon a review of the claims file and 
interview and thorough evaluation of the Veteran.  In 
addition, the VA examiner provided a detailed rationale in 
support of his conclusion that the Veteran currently has 
anxiety that is more likely than not related to his military 
service.  In this context, the Board recognizes that there is 
no evidence that the Veteran complained of or sought 
treatment for anxiety during service or until June 2004.  
However, when the Veteran sought treatment in June 2004, he 
reported having problems maintaining sleep since service, and 
he reported that he occasionally becomes anxious.  In fact, 
the evidence shows the Veteran had been on medication for 
insomnia since February 2003, and he reported trying Benadryl 
previously to combat his insomnia.  See June 2004 VA 
outpatient treatment record.  

The Veteran's report of suffering insomnia and occasional 
anxiety since service is considered credible evidence of 
continuity of symptomatology since service, as he has 
provided consistent reports of such since he initiated this 
claim and appeal.  Moreover, the Veteran's report of his in-
service traumatic events is considered credible, as his 
reports are consistent with the circumstances of his service.  
See 38 C.F.R. § 3.303(a).  In this regard, the Board also 
notes the Veteran submitted a buddy statement from L.S., who 
corroborated the Veteran's report of injury to their 
shipmate, R.C., after falling down an elevator shaft.  

Therefore, based upon the foregoing discussion, the Board 
finds that the evidence is in relative equipoise as to 
whether a grant of service connection for a psychiatric 
disorder, specifically identified as an anxiety disorder, not 
otherwise specified, is warranted.  There is credible lay 
evidence of at least one traumatic event in service, medical 
evidence of a current psychiatric disability, and medical 
opinion evidence of a nexus between the in-service traumatic 
events and the current psychiatric disability, not PTSD, but 
an anxiety disorder (NOS).  See Hickson, supra.  The Board 
notes there is no opposing medical evidence of record.  As a 
result, with full consideration of the reasonable-
doubt/benefit-of-the-doubt doctrine, the claim is granted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes this claim was remanded by the Board in May 
2007 for additional evidentiary development, including an 
attempt to verify the Veteran's claimed stressors.  The Board 
notes the RO did not adequately comply with the directives of 
the May 2007 Remand; however, given the full grant of the 
issue on appeal herein, i.e., entitlement to service 
connection for a psychiatric disorder, any deficiency in the 
handling of the Remand constituted harmless error.  

In summary, and for the reasons and bases set forth above, 
the Board grants service connection for a psychiatric 
disorder, specifically identified as an anxiety disorder.  As 
noted, all reasonable doubt has been resolved in favor of the 
Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

ORDER

Entitlement to service connection for an anxiety disorder, 
not otherwise specified, is granted.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


